Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 6, 2022

                                           No. 04-22-00181-CV

                                    IN RE THE STATE OF TEXAS

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

        In March 2022, relator filed a petition for writ of mandamus complaining of the trial
court’s March 23, 2022 order regarding a cell phone and a Jeep. On August 31, 2022, this court
issued an opinion granting in part and denying in part relator’s petition for writ of mandamus.

        On September 2, 2022, relator filed a motion for rehearing of that portion of our August
31st opinion regarding the Jeep. The court is requesting a response. See TEX. R. APP. P. 49.2. It
is therefore ORDERED that the real parties in interest may file a response, which is due no later
than October 17, 2022.


           It is so ORDERED on October 6, 2022.

                                                                             PER CURIAM


           ATTESTED TO: _____________________________
                              Michael A. Cruz,
                              Clerk of Court




1
  This proceeding arises out of Cause No. JV-0018CCL, styled In the Matter of M.A.C.S.C., a Juvenile, pending in
the County Court, Gillespie County, Texas, the Honorable Christopher G. Nevins presiding.